DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. Claims 1, 9 and 17 are currently amended. Claims 2-8, 10-16 and 18-20 are original.

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. On page 8 of Remarks filed 08/15/2022, applicant argues
More particularly, the cited paragraph of Cunningham discusses neither the format of the coupon itself nor any current profile corresponding to a type of physical media.
From prior art Cunningham (US 8533045 B1), we know the format of the physical media is either/both paper and electronic coupons (abstract). Column 15 lines 31-37 recites “In order to properly interpret the current sense signal from the shredder motor 1006 current sensing circuitry, the CPA 102 first measures the amount of current the motor 1006 draws while there is no coupon being shredded. Using the levels generated during this phase, the CPA 102 develops minimum and maximum levels that can be used as indicators to determine whether there is a coupon being shredded.” This shows that the current profiles being considered are minimum level and maximum level. Hence applicant’s argument is moot. The claim language is broad and does not clarify choosing or detecting what the media is and which profile should be used.
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
Claim 1 lines 9-10, "the at least one current profile" should be --the at least one of a plurality of current profiles--.
Claim 17 lines 7-8, "the at least one current profile" should be --the at least one of a plurality of current profiles--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US8533045B1), and further in view of Smith (US 20160303575 A1).
Regarding claim 1, Cunningham teaches a destruction validation system (i.e. coupon processor appliance 102) (figs.8, 9 and 10) comprising: a destruction device (i.e. shredder 904) (fig.9); and a controller (i.e. controller board 901) (fig.9), wherein the controller is configured to: monitor current drawn by the destruction device during destruction of a piece of physical media (column 15 line 23, redeemed coupon) (column 15 lines 22-27, specific function of the CPA 102 the permanent destruction of a redeemed coupon … The process comprises measurement and monitoring of the current load of the motor 1006); compare the monitored current to at least one of a plurality of current profiles (column 15 lines 35-37, CPA 102 develops minimum and maximum levels that can be used as indicators to determine whether there is a coupon being shredded); and generate and output a notification indicating whether the piece of physical media has been destroyed based on the comparison of the monitored current to the at least one of a plurality of current profiles (column 13 lines 60-63, if the destruction of the coupon was not successful, the CPA 102 rejects the coupon and provides an audible and/or visual alert (such as through beeper 1004 of CPA 102)) (column 16 lines 19-45, CPA Software Hardware Functions Overview a. Senses when a coupon has been successfully destroyed/shredded ... Controls the beeper 1004), wherein each of the plurality of current profiles (column 15 lines 35-37, CPA 102 develops minimum and maximum levels) corresponds to a type of the piece of physical media (column 15 lines 35-37, to determine whether there is a coupon being shredded).
Cunningham does not teach, wherein the piece of physical media includes a computer-readable data storage device.
Smith teaches in a similar field of endeavor of recordable media system and destruction, wherein the piece of physical media ([0002], However, when such recording media is no longer required, and must therefore be discarded, it is often crucial that the data stored thereon, which may be sensitive or confidential, is destroyed) includes a computer-readable data storage device ([0002], large-capacity recording media such as hard disks and media cards).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the computer-readable data storage device as the piece of physical media in Cunningham, as taught by Smith, as it provides the advantage of destruction validation system to computer-readable media.
Regarding claim 2, Cunningham and Smith teach the destruction validation system of claim 1, wherein the destruction device comprises one or more of a shredding machine (Cunningham, column 4 lines 36-37, shredded by a coupon shredder that is a built in to the CPA), a punching machine, or a crushing machine.
Regarding claim 3, Cunningham and Smith teach the destruction validation system of claim 1, wherein the destruction device includes: a current sensing device (Cunningham, column 15 lines 26-30, The process comprises measurement … of the current load of the motor 1006), wherein the current sensing device is configured to: detect the current drawn by the destruction device (Cunningham, column 15 lines 26-30, The process comprises measurement and monitoring of the current load of the motor 1006), and transmit the detected current drawn to the controller (Cunningham, column 16 lines 6-15, CPA 102 is controlled by a software application residing in the flash memory … There are two main components to the CPA software: one component controls the hardware functions associated with running the CPA 102), wherein the monitored current is the detected current drawn (Cunningham, column 15 lines 26-30, the current load of the motor 1006).
Regarding claim 6,Cunningham and Smith teach the destruction validation system of claim 1, wherein the notification indicates the piece of physical media has been destroyed when the current drawn matches the current profile (Cunningham, column 13 lines 60-63, if the destruction of the coupon was not successful, the CPA 102 rejects the coupon and provides an audible and/or visual alert (such as through beeper 1004 of CPA 102)) (Cunningham, column 16 lines 19-45, CPA Software Hardware Functions Overview a. Senses when a coupon has been successfully destroyed/shredded ... Controls the beeper 1004).
Regarding claim 7, Cunningham and Smith teach the destruction validation system of claim 1, wherein the current profile includes a current spike value (Cunningham, column 15 lines 35-37, Using the levels generated during this phase, the CPA 102 develops minimum and maximum levels that can be used as indicators to determine whether there is a coupon being shredded) (Cunningham, implicit, the minimum and maximum values are interpreted as spikes).
Regarding claim 8, Cunningham and Smith teach the destruction validation system of claim 1, wherein the current profile includes current values over a period of time (Cunningham, column 15 lines 35-37, Using the levels generated during this phase, the CPA 102 develops minimum and maximum levels that can be used as indicators to determine whether there is a coupon being shredded) (Cunningham, implicit, since current value is generated through an entire phase, it is interpreted that the current values are over a period of time).
Regarding claim 9, Cunningham and Smith teach the destruction validation system of claim 1, wherein the type of the piece of physical media includes a memory module (Cunningham, column 3 lines 10-13, encoding more data on coupons … more complex barcodes that can store more data) (Smith, abstract, data recorded on recordable media).
Regarding claim 10, Cunningham and Smith teach the destruction validation system of claim 1, wherein the destruction validation system further includes: a validation (Cunningham, column 5 line 10, an audit trail for each coupon redemption transaction) and tracking device (Cunningham, column 5 lines 11-13, reporting the applicable coupon redemption transactions including their audit trails to both manufacturers and retailers) including a platform (Cunningham, e.g. platform including shredder 904 and motor 903) (fig.9) and one or more imaging devices (Cunningham, i.e. laser barcode scanner 1001) (fig.10).
Regarding claim 16, Cunningham and Smith teach the destruction validation system of claim 1, further comprising a display device (Cunningham, e.g. cash register display of the POS terminal 108) (fig.2), wherein the notification is displayed on the display (Cunningham, column 8 lines 62-67, If the presented coupon is not on file … POS system to generate a message on the cash register display).
Regarding claim 17, Cunningham teaches a method (i.e. coupon processor appliance 102) (figs.8, 9 and 10) for destroying a piece of physical media (column 15 line 23, redeemed coupon) (column 15 lines 22-27, specific function of the CPA 102 the permanent destruction of a redeemed coupon … The process comprises measurement and monitoring of the current load of the motor 1006) comprising: monitoring, by a controller (i.e. controller board 901) (fig.9), current drawn by a destruction device during destruction of the piece of physical media (column 15 lines 26-28, The process comprises measurement and monitoring of the current load); comparing, by the controller, the monitored current to at least one of a plurality of current profiles (column 15 lines 35-37, CPA 102 develops minimum and maximum levels that can be used as indicators to determine whether there is a coupon being shredded); and generating and outputting, by the controller, a notification indicating whether the piece of physical media has been destroyed based on the comparison of the monitored current to the at least one of a plurality of current profiles (column 13 lines 60-63, if the destruction of the coupon was not successful, the CPA 102 rejects the coupon and provides an audible and/or visual alert (such as through beeper 1004 of CPA 102)) (column 16 lines 19-45, CPA Software Hardware Functions Overview a. Senses when a coupon has been successfully destroyed/shredded ... Controls the beeper 1004), wherein each of the plurality of current profiles (column 15 lines 35-37, CPA 102 develops minimum and maximum levels) corresponds to a type of the piece of physical media (column 15 lines 35-37, to determine whether there is a coupon being shredded).
Cunningham does not teach, wherein the piece of physical media includes a computer-readable data storage device.
Smith teaches in a similar field of endeavor of recordable media system and destruction, wherein the piece of physical media ([0002], However, when such recording media is no longer required, and must therefore be discarded, it is often crucial that the data stored thereon, which may be sensitive or confidential, is destroyed) includes a computer-readable data storage device ([0002], large-capacity recording media such as hard disks and media cards).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the computer-readable data storage device as the piece of physical media in Cunningham, as taught by Smith, as it provides the advantage of destruction validation system to computer-readable media.

Claims 4, 5, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US8533045B1) and Smith (US 20160303575 A1), and further in view of Bennett (US20030146275A1).
Regarding claim 4, Cunningham and Smith teach the destruction validation system of claim 1, wherein the notification (Cunningham, column 13 lines 50-53, at step 705 the CPA marks (or flags) the coupon as having been verified (or processed and destroyed) by the CPA 102).
Cunningham and Smith do not teach, notification is further based one or more of a start time or an end time of the destruction of the piece of physical media.
Bennett teaches in a similar field of endeavor of card destruction system, notification is further based one or more of a start time (abstract, controller is also configured to produce a record of the destruction based on a signal from the sensor) ([0031], the item may not be removed from the system after being read without a record of its removal being produced. Examples of sensing system that may be used include light sensors that sense a beam of light, such as from a laser) or an end time of the destruction of the piece of physical media.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the notification based on start time in Cunningham and Smith, as taught by Bennett, as it provides the advantage of producing record of destruction and prevent the physical media from being removed, without a record of removal.
Regarding claim 5, Cunningham and Smith teach the destruction validation system of claim 4, wherein the notification indicates the piece of physical media has been destroyed when the monitored current matches the current profile (Cunningham, column 15 lines 26-30, The process comprises measurement and monitoring of the current load of the motor 1006 by the CPA 102. This process provides added assurance that the coupon has been correctly inserted into the CPA 102 and that the coupon is being destroyed).
Cunningham and Smith do not teach, the start time and/or the end time of the destruction of the piece of physical media is within a predetermined time period.
Bennett teaches in a similar field of endeavor of card destruction system, the start time and/or the end time of the destruction of the piece of physical media is within a predetermined time period ([0037], sensor 76 may send a signal to controller 42 to indicate the presence of the card at the end of card reading portion 14. In this way, if the controller has not yet determined whether or not the card should be destroyed, the controller may stop operation of rollers 58 and 60 so that the card does not continue to card disposition portion 16).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the notification based on the start time in Cunningham and Smith, as taught by Bennett, as it provides the advantage of preventing improper destruction of physical media.
Regarding claim 11, Cunningham and Smith teach the destruction validation system of claim 10.
Cunningham and Smith do not teach, wherein the destruction validation system further includes a plurality of chutes for transporting the piece of physical media including: a first chute for transporting the piece of physical media to an exterior of the destruction validation system; and a second chute for transporting the piece of physical media to the destruction device.
Bennett teaches in a similar field of endeavor of card destruction system, wherein the destruction validation system further includes a plurality of chutes ([0039], card destruction device or into a holding bin 90) for transporting the piece of physical media including: a first chute (i.e. holding bin 90) (fig.4) for transporting the piece of physical media to an exterior of the destruction validation system ([0042], cards within bin 90 are those which are not to be destroyed); and a second chute (i.e. chute 92) for transporting the piece of physical media to the destruction device ([0039], falls through the air into a card destruction device, such as a shredder).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the plurality of chutes for transporting the piece of physical media in Cunningham and Smith, as taught by Bennett, as it provides the advantage of preventing improper destruction of physical media.
Regarding claim 12, Cunningham, Smith and Bennett teach the destruction validation system of claim 11, wherein the platform includes a plurality of panels (Bennett, e.g. panels including Flipper 88) (fig.4) configured to direct the piece of physical media to one of the plurality of chutes (Bennett, [0039], flipper 88 that pivots back and forth to direct the card either toward a card destruction device or into a holding bin).
Regarding claim 13, Cunningham, Smith and Bennett teach the destruction validation system of claim 12, wherein the controller is further figured to: receive, from the one or more imaging devices (i.e. reader 64) (fig.4), identification information of piece of physical media (Bennett, [0042], information is read from the card and passed to the controller 42); compare the identification information of the piece of physical media to a destruction manifest (Bennett, [0042], Controller 42 then accesses a database); and determine, based on the comparison of the identification information to the destruction manifest, whether the piece of physical media is approved for destruction (Bennett, [0042], determine whether or not the card has in fact been flagged for destruction).
Regarding claim 14, Cunningham, Smith and Bennett teach the destruction validation system of claim 13, wherein the controller is further configured to: upon determining the identification information of the piece of physical media matches a listed device on the destruction manifest (Bennett, [0039], If the card is to be destroyed), controlling positions of the plurality of panels to direct the piece of physical media to the second chute (Bennett, [0039], it is directed by flipper 88 into a chute 92 where it falls through the air into a card destruction device).
Regarding claim 15, Cunningham, Smith and Bennett teach the destruction validation system of claim 13, wherein the controller is further configured to: upon determining the identification information of the piece of physical media does not match a listed device on the destruction manifest (Bennett, [0042], Once a decision as to whether the card is to be destroyed or not is made), controlling positions of the plurality of panels to direct the piece of physical media to the first chute (Bennett, [0042], controller 42 controls operation of flipper 88 … cards within bin 90 are those which are not to be destroyed).
Regarding claim 18, Cunningham and Smith teach the method of claim 17, wherein the notification indicates the piece of physical media has been destroyed when the monitored current matches the current profile (Cunningham, column 15 lines 26-30, The process comprises measurement and monitoring of the current load of the motor 1006 by the CPA 102. This process provides added assurance that the coupon has been correctly inserted into the CPA 102 and that the coupon is being destroyed).
Cunningham and Smith do not teach, wherein the notification is further based one or more of a start time or an end time of the destruction of the piece of physical media, and the start time and/or the end time of the destruction of the piece of physical media is within a predetermined time period.
Bennett teaches in a similar field of endeavor of card destruction system, notification is further based one or more of a start time (abstract, controller is also configured to produce a record of the destruction based on a signal from the sensor) ([0031], the item may not be removed from the system after being read without a record of its removal being produced. Examples of sensing system that may be used include light sensors that sense a beam of light, such as from a laser) or an end time of the destruction of the piece of physical media, and the start time and/or the end time of the destruction of the piece of physical media is within a predetermined time period ([0037], sensor 76 may send a signal to controller 42 to indicate the presence of the card at the end of card reading portion 14. In this way, if the controller has not yet determined whether or not the card should be destroyed, the controller may stop operation of rollers 58 and 60 so that the card does not continue to card disposition portion 16).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the notification based on the start time in Cunningham and Smith, as taught by Bennett, as it provides the advantage of preventing improper destruction of physical media.
Regarding claim 19, Cunningham, Smith and Bennett teach the method of claim 17, wherein the notification indicates the piece of physical media has been destroyed when the monitored current matches the current profile (Cunningham, column 13 lines 60-63, if the destruction of the coupon was not successful, the CPA 102 rejects the coupon and provides an audible and/or visual alert (such as through beeper 1004 of CPA 102)) (Cunningham, column 16 lines 19-45, CPA Software Hardware Functions Overview a. Senses when a coupon has been successfully destroyed/shredded ... Controls the beeper 1004).
Regarding claim 20, Cunningham, Smith and Bennett teach the method of claim 17, wherein the current profile includes a current spike value (Cunningham, column 15 lines 35-37, Using the levels generated during this phase, the CPA 102 develops minimum and maximum levels that can be used as indicators to determine whether there is a coupon being shredded) and/or current values over a period of time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/             Examiner, Art Unit 2839                                                                                                                                                                                           	10/14/2022




	/THIENVU V TRAN/                                                             Supervisory Patent Examiner, Art Unit 2839